LyoN, J.
Tbe statute provides that all personal property shall be assessed in each year as of tbe first day of May in such year (R. S. sec. 1033); also that no change of location or sale thereof, after tbe first day of May in any .year, shall affect tbe assessment made in such year (Id. sec. 1040). Under these provisions, no change in tbe location of or title to tbe property, occurring after tbe first day of May in any given year, can have any effect whatever upon tbe assessment of such property for taxation in that year. Tbe status of tbe property on that day determines irrevocably where it shall be assessed for taxation. In contemplation of law, the assessment is made on that day. If, in fact, it is made later, it is not valid, unless it would have been valid bad it been made on tbe first day of May. Such is tbe plaip, unmistakable meaning and. effect of tbe statutes above cited. It seems very clear that on tbe first day of May, 1885, the cboses in action or credits thereafter assessed against tbe defendant in error, as the special administrator of Hubbard’s estate, were not subject to assessment in tbe city of Oshkosh. This is necessarily so because the statute makes the property assessable to the administrator at bis place of resi-*291clence, and on that day there was no administrator of the estate of Hubbard residing in Oshkosh, and Hubbard was not a resident of that city at the date of his death.
It is strongiy maintained in support of‘-the validity of the assessment that the title of the administrator to the property relates back to April 29th, the date 'of the death of his intestate, and hence that the assessment is valid. The premise may be conceded, yet the conclusion does not necessarily follow. The whole doctrine of relation is but a fiction or device of the law, and is hedged with limitations. Thus, an old writer says of it: “ This Device is'most commonly to help Acts in Law, and make a Thing take Effect; and shall relate to the same Thing, the same Intent, and between the same Parties only, and it shall never do a "Wrong, or lay a Charge upon a Person that is no Party.” Jac. Law Diet. “ Belatios.” There are numerous casés in the books in which the operation of this legal fiction is limited and restricted.
It may be necessary to apply the doctrine of relation in the case of intestate personal property; to enable the administrator to recover for injuries thereto, or for the conversion thereof, occurring before his appointment. ' He might not be able to do this if the title only vested in him vThen letters of administration were issued to him. Having the title by relation at the time of the injury or conversion, he may maintain such action. That seems to be as far as it is necessary to extend the doctrine.
The statute (sec. 1041) makes personal property assessable to an administrator only when the same is in his charge or possession as such. We do not .think the doctrine of relation is sufficiently elastic to authorize us to hold, not only that the administrator was on the. first day of May, 1885, the legal owner by relation of the demands against the Oshkosh banks evidenced by their certificates of deposit, but that. he was also, on that day, in charge or possession *292thereof as such administrator. We find no sanction in the law for such a ruling.
Whether these credits were assessable for taxation in the town of Algoma, in the year 1885, as parcel of the estate of Iiubbard, awaiting the appointment of an administrator to determine who was the legal owner thereof, is not here determined. We only hold they were not so assessable in that year in the city of Oshkosh.
By the Court.— The judgment of the circuit court is affirmed.